Citation Nr: 1037659	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  99-03 936A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by a Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran currently resides in the 
jurisdiction of the Phoenix, Arizona VARO.  

In January 2005, the Board remanded the case to afford the 
Veteran a hearing (the tape of a previous hearing having been 
lost) and a statement of the case (SOC) on the claim for service 
connection for hepatitis C.  The hearing was held in September 
2005.  In June 2006, the Board denied appeals for service 
connection for a seizure disorder, an increased rating for 
headaches, and a compensable rating for pseudofolliculitis.  The 
Board noted that the Veteran had not been provided with a SOC on 
the issue of service connection for hepatitis C.  That issue and 
whether new and material evidence had been presented to reopen a 
claim of entitlement to service connection for PTSD were remanded 
to the Agency of Original Jurisdiction.  In December 2007, the 
Board again remanded these two issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The December 2007 Board remand instructed the agency of original 
jurisdiction (AOJ) that, "If any determination is adverse to the 
veteran, he and his representative should be provided an 
appropriate supplemental statement of the case and given an 
opportunity to respond."  The determinations on these claims 
were adverse and a supplemental statement of the case (SSOC) was 
issued in November 2009.  Unfortunately, it was sent to the 
Veteran at the wrong address.  See 38 C.F.R. § 3.1(q).  The AOJ 
used street number 2501, when the correct address was 3501.  The 
Postal Service returned the SSOC to the AOJ with a note that 
delivery was attempted, but the address was not known.  Thus, 
because the AOJ did not provide the Veteran with a SSOC, it did 
not comply with the remand instructions.  The United States Court 
of Appeals for Veterans Claims has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders and that VA 
has a duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
case must be returned to the AOJ so it can send the SSOC to the 
correct address and, more importantly, consider any response the 
Veteran may make.  

The Board notes that this remand affords the Veteran an 
opportunity to present good cause for missing the VA examination 
scheduled for September 2009 and to request that the examination 
be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The AOJ should send the November 2009 SSOC 
to the Veteran's correct address and give 
him an opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if appropriate.  The Veteran need take 
no action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion warranted 
in this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________                      
___________________________
      DEREK R. BROWN                                                     
C. CRAWFORD 
      Veterans Law Judge, 		            Veterans Law 
Judge, 
Board of Veterans' Appeals 		       Board of Veterans' 
Appeals



_________________________________________________
K. OSBORNE
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


